Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 1 of 28 Page ID #1515




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

  LAMPTON J. TURNER,                            )
                                                )
                        Plaintiff,              )
                                                )
  vs.                                           )   Case No. 3:17 -CV-656 -MAB
                                                )
  WEXFORD HEALTH SOURCES, INC.,                 )
  ET AL.,                                       )
                                                )
                       Defendants.

                          MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

        Plaintiff Lampton J. Turner filed this suit under 42 U.S.C. § 1983 against various

officials who worked at the Centralia Correctional Facility and against certain health care

professionals who worked for Wexford Health Sources, Inc. (who contracts to provide

medical services to inmates of the Illinois Department of Corrections). Now pending

before the Court are two motions for summary judgment filed by Defendants Dr. Arnel

Garcia, Dr. Venerio Santos, and Wexford Health Sources, Inc. (“Wexford”), collectively

referred to as “Wexford Defendants,” (Docs. 184, 185) and Defendants Lisa Krebs and

Steve Meeks (Docs 187). For the reasons set forth below, the motions for summary

judgment are GRANTED.

                             PROCEDURAL BACKGROUND

        Plaintiff filed his complaint on June 26, 2017, pursuant to 42 U.S.C. § 1983, alleging

that certain prison employees acted with deliberate indifference to his serious medical

needs (Doc. 1). After a threshold review by this Court, pursuant to 28 U.S.C. § 1915A,
                                         Page 1 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 2 of 28 Page ID #1516




Plaintiff was permitted to proceed on four counts (Doc. 8). The following claims survived

the threshold review:

       Count 1—Defendant Garcia was deliberately indifferent to Plaintiff’s
       serious medical needs in violation of the Eighth Amendment when he
       refused to adequately treat Plaintiff’s hand and wrist pain that resulted
       from a June 27, 2016 fall and refused to respond to kites about Plaintiff’s
       BUN/CREAT ratio;

       Count 2—Defendant Santos was deliberately indifferent to Plaintiff’s
       serious medical needs in violation of the Eighth Amendment when he failed
       to address or order further testing on Plaintiff’s dizziness, tingling, skin
       crawling, headaches, continuing pain in his hands and wrist, low
       BUN/CREAT ratio, kidney paid, and ear wax problem;

       Count 3—Defendants Meeks, Prather, and Krebs 1 were deliberately
       indifferent to Plaintiff’s serious medical needs in violation of the Eighth
       Amendment when they refused to intervene after being informed of
       Plaintiff’s difficulties securing treatment for his various medical ailments;

       Count 4—Wexford Health Sources had 7 unconstitutional policies,
       protocols, or customs that violated Plaintiff’s constitutional rights,
       including 1) prescribing over-the-counter (“OTC”) painkillers only; 2)
       requiring certain conditions to reach a “panic” level prior to providing
       preventative care; 3) refusing to see inmates if they don’t pay a co-pay; 4)
       only providing ear drops for dizziness and wax build up; 5) refusing to staff
       a 24-hour doctor or evening doctor; 6) refusing to refer patients to an
       outside specialist; 7) refusing to provide special diets when blood results
       are out of range (Doc. 8, p. 7).

       On May 16, 2019, the Wexford Defendants filed their motion and memorandum

for summary judgment (Docs. 184, 185). Defendants Krebs and Meeks filed their motion

for summary judgment on May 20, 2019 (Doc. 187). Plaintiff filed his response to

Defendants’ motions for summary judgment jointly in one document on September 24,



1
  Defendant Prather was terminated in an Order (Doc. 125) adopting a Report and Recommendation
(Doc. 120) after the Wexford Defendants filed a motion for summary judgment on the issue of exhaustion
(see Docs. 74, 75).
                                              Page 2 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 3 of 28 Page ID #1517




2019 (Doc. 197). Wexford Defendants then filed a reply brief pursuant to Local Rule 7.1(c).

                               FACTUAL BACKGROUND

   A. The Parties

       At all times relevant to this case, Plaintiff was incarcerated within the Illinois

Department of Corrections (“IDOC”) at Centralia Correctional Center (“Centralia”) (Doc.

187, p. 2). Defendant Krebs was employed as the Health Care Administrator at Centralia

(Doc. 38). Defendant Meeks was employed as the Medical Administrator IV-Chief of

Health Services (Doc. 38). Defendants Santos and Garcia were employed by Wexford as

medical doctors at Centralia during the time of the events described by Plaintiff (Docs. 23

and 25).

   B. Timeline of Plaintiff’s Medical Care

       On June 26, 2016, Plaintiff fell onto the base of both of his hands while at Centralia

(Doc. 187-1, pp. 12-14). Plaintiff “doctored” himself for some time by placing ice on his

hands, running his hands under hot water, and taking ibuprofen that he purchased from

the commissary (Doc. 187-1, pp. 13-14). He did not seek medical attention at first at the

prison’s healthcare unit because he did not want to pay the copay of $5.00 (Doc. 197, p.

2). Over the course of the month, though, Plaintiff’s pain got worse and he felt like he was

being stabbed by needles in his hand, so he asked two corrections lieutenants to send him

to the healthcare unit (Doc. 187-1, pp. 13-15). Plaintiff waited approximately one month,

in total, before seeking medical attention at Centralia (Doc. 187-1, p. 15).

       Plaintiff saw a nurse on July 24, 2016 and was given ibuprofen (Doc. 187-1, pp. 15-

16). Plaintiff states he told the nurse he was having pain in his hands and wrists, including
                                        Page 3 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 4 of 28 Page ID #1518




numbness, tingling, aching, and swelling (Doc. 187-1, pp.15-16; Doc. 185-1, p. 81). The

nurse observed swelling in his hands and recommended that Plaintiff see a doctor. Id.

        Plaintiff saw Defendant Garcia on July 27, 2016, three days after Plaintiff saw the

nurse (Doc. 187-1, p. 18; Doc.185-1, pp. 71-72; 82). Defendant Garcia examined Plaintiff’s

hands and diagnosed him with arthralgia and stiffness (Doc. 185-1,p. 82). Defendant

Garcia reported that Plaintiff had inflammation in his hands and Plaintiff testified he was

prescribed Prednisone (a corticosteroid) and Robaxin (a muscle relaxant) (Doc. 187-1, pp.

18-19). 2 After taking the medications, prescribed for six days, Plaintiff suffered a month

of insomnia (Doc. 187-1, pp. 18-21).

        Plaintiff still continued to experience pain in his hands and went to “nurse sick

call” on October 23, 2016, where he complained of pain in his hands and wrists, swelling,

and numbness, particularly at night (Doc. 187-1, p. 21; Doc. 185-1, p. 85). Plaintiff did not

seek medical treatment between his July 27, 2016 medical visit and the October 23, 2016

nurse visit (Doc. 187-1, p. 21). At this October visit, the nurse referred Plaintiff again to a

doctor (Doc. 187-1, p. 21; Doc. 185-1, p. 85).

        Plaintiff saw Defendant Garcia for treatment on October 26, 2016 (Doc. 187-1, p.

21; Doc. 185-1, pp. 73, 90). He was evaluated for issues with his hands and wrists

(numbing, tingling, aching, and swelling) as well as constipation (Doc. 187-1, pp. 21-23;

Doc. 185-1, pp. 73, 90). Plaintiff testified that Defendant Garcia did not examine his hands




2 Although Plaintiff testified that he was prescribed Prednisone, Plaintiff’s medical records indicate that
he was prescribed Medrol. See Doc. 185-1, pp. 71-72. Both Prednisone and Medrol are steroids (Doc. 120,
p. 2).
                                                Page 4 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 5 of 28 Page ID #1519




before prescribing him medication for his symptoms (Doc. 187-1, p. 23). According to his

medical notes, Defendant Garcia did not observe any swelling in Plaintiff’s hands or wrist

during the examination, but still prescribed Plaintiff a muscle relaxer and steroid (Doc.

185-1, pp. 73, 90). Plaintiff explained that these medications did not alleviate his pain

before, so Defendant Garcia told Plaintiff to take the same medication for a longer period

(Doc. 187-1, pp. 21-23). After October 26, 2016, Plaintiff did not see Defendant Garcia for

treatment again (Doc. 187-1, p. 30).

       After this visit, Plaintiff testified he was told by the nurse that they were out of the

steroid medication and he would have to come back to fill that prescription (Doc. 187-1,

pp. 22-23; 34-39). A few days later, he returned to get the medication, but noticed there

was not a refill provision, which was necessary for Plaintiff to continue it (Doc. 187-1, pp.

22-23; 34-39). Plaintiff went back to the healthcare unit on November 2, 2016 in order to

refill his prescription (Doc. 187-1, p. 34; 187-2). He was told he would have to pay another

$5.00 copay to continue getting refills (Doc. 187-1, pp. 22-23, 34-39). Plaintiff refused to

pay the copay (Doc. 185-1, p. 91).

       Plaintiff testified that the side effects from the medication prescribed by Defendant

Garcia caused further pain to his hands and wrists, causing numbing, tingling, aching,

and swelling to his hands. Plaintiff described feeling nerve pain in both arms and claimed

the medication also caused dizziness, skin crawling, body tingling, and the feeling that

veins were popping out of his head with massive headaches (Doc. 187-1, pp. 25-26).

       Plaintiff visited the healthcare unit again for a sick call on November 10, 2016 (Doc.

187-1, p. 36; Doc. 187-2). Plaintiff was sent to the healthcare unit after notifying a wing
                                         Page 5 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 6 of 28 Page ID #1520




officer he was dizzy, had crawling skin, body tingling, pain in his hands and face, and

the feeling of his veins popping out of his head (Doc. 187-1, p. 39-40). Plaintiff was

referred to a doctor for these symptoms, but was not given medication for the pain at this

time despite requesting pain medication for his symptoms (Doc. 187-1, pp. 39-40; Doc.

185-1, p. 92). The nurse reported that Plaintiff’s heart rate was elevated, but there were

no other physical signs of his ailments observed by the two nurses who examined him

(Doc. 185-1, p. 92). In addition, the nurse noted that Plaintiff may have anxiety. Id.

       Plaintiff saw Defendant Santos for the first time on November 12, 2016 (Doc. 187-

1, p. 42). During the examination, Plaintiff complained of numbing, tingling, aching, and

swelling in his hands, as well as body tingles as if his skin was crawling (Doc. 187-1, p.

42). Defendant Santos performed an examination and prescribed medication (Doc. 187-1,

pp. 42-43; Doc. 185-1, p. 95). Defendant Santos also agreed to perform blood work at

Plaintiff’s request (Doc. 187-1, p. 44). Defendant Santos noted that Plaintiff possibly had

anxiety and non-specific complaints (Doc 185-1, p. 95).

       Plaintiff saw Defendant Santos again on November 17, 2016 to go over his

symptoms and review the blood work results (Doc. 187-1, p. 42-44; Doc. 185-1, pp. 78-79,

97). Defendant Santos indicated that the blood results were normal (Doc. 187-1, p. 45;

Doc. 185-1, pp. 78-79, 97). Plaintiff explained he was still having the same issues of

numbness, tingling, aching, and swelling (Doc. 187-1, p. 45). Plaintiff requested an X-ray;

however, based on the lab results and his examination, Defendant Santos did not think

X-rays were necessary (Doc. 185-2, p. 97). Defendant Santos advised Plaintiff that further

tests were not necessary, in general, and to return to the healthcare unit if his symptoms
                                        Page 6 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 7 of 28 Page ID #1521




reoccurred or worsened (Doc. 187-1, pp. 45-46). Plaintiff testified that Defendant Santos

told him to “write his grievance and get out,” as well as lied and told him his name was

“Garcia,” instead of “Santos” (Doc. 187-1, p. 46).

        Plaintiff’s mother called Defendant Krebs on November 30, 2016 to speak with her

about the pain in his hands, but Plaintiff was not on that phone call (Doc. 187-1, p. 113).

Plaintiff believes Defendant Krebs did not do anything to address Plaintiff’s medical

issues after the call because Plaintiff never heard from Defendant Krebs (Doc. 187-1, p.

115).

        Plaintiff signed a release and picked up his medical records on December 21, 2016

(Doc. 187-1, p. 108). In his medical records, Plaintiff learned that his BUN/Creatinine

level (“BUN/CREAT”) was out of range, indicating a lack of protein (Doc. 187-1, pp. 80-

82). Specifically, his BUN/CREAT ratio was 8.1, lower than the normal range of 12-20. 3

        Plaintiff returned to the healthcare unit for complaints of pain and discomfort on

December 22, 2016, when he was referred to see a doctor (Doc. 187-2, p. 96; Doc. 185-1, p.

98). The nurse noted in his chart that he had a small bump on his wrist, but there was no

swelling in his hands (Doc. 185-1, p. 98). Plaintiff met with Defendant Santos on

December 23, 2016 (Doc. 187-1, p. 50; 185-1, p. 99). Plaintiff complained of pain in his right

hand for the last six months, as well as a cyst on his wrist and a “crunching sound” in his

right hand (Doc. 187-1, p. 50). Plaintiff testified that when he attempted to show

Defendant Santos his hands, the doctor smacked his hands and said, “Don’t touch me.”



3 This test checks levels of blood urea nitrogen and serum creatinine, and can be useful in assessing
kidney function and dehydration (Doc. 125, p. 1).
                                                Page 7 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 8 of 28 Page ID #1522




(Doc. 187-1, pp. 50-52). Defendant Santos noted there were no signs of swelling or

tenderness, nor did he have limitation of movement (Doc. 185-1, p. 99). Plaintiff testified

that Defendant Santos grabbed his hand with enough force during the examination that

Plaintiff pulled his hand away and exclaimed, “Ouch!” (Doc. 187-1, pp. 50-52). Defendant

Santos ordered an X-ray at Plaintiff’s request and prescribed ibuprofen (Doc. 187-1, pp.

50-52; 185-1, p. 99). Plaintiff testified he told Defendant Santos that ibuprofen was not

working for the pain and Defendant Santos replied, “I don’t care. Leave” (Doc. 187-1, pp.

50-52).

          Plaintiff testified that a nurse spoke to Defendant Krebs at his request on December

27, 2016 about his treatment and continued pain (Doc. 187-1, p. 116). Then, on December

28, 2016, a Dr. Austin interpreted Plaintiff’s X-ray, with the findings as follows: “The joint

spaces and alignment are maintained. There is no acute fracture or dislocation. The

visualized soft tissue is unremarkable” (Doc. 185-1, p. 75).

          Plaintiff’s medical records reflect multiple nurse notes in December 2016 and

January 2017 as he was repeatedly seen approximately ten times by nurses and one time

by a doctor (Doc. 185-1, p. 100-104).

          Plaintiff sought medical treatment again on January 15, 2017 after he passed out in

his cell (Doc. 187-1, pp. 58-60; Doc. 185-1, p. 104). He was monitored by nurses in a 23-

hour hold due to this loss of consciousness, dizziness, and back pain (Doc. 185-1, pp. 104-

109). He was also prescribed Tylenol 650 mg for his pain (Doc. 185-1, p. 74).

          Plaintiff saw Defendant Santos on January 16, 2017 for his complaints of dizziness

and right lumbar pain in his back around his kidney (Doc. 187-1, p. 60; Doc. 185-1, p. 111).
                                          Page 8 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 9 of 28 Page ID #1523




Defendant Santos performed an examination and found wax build up in Plaintiff’s right

ear, which he believed caused him to pass out (Doc. 187-1, p. 61). Defendant Santos

prescribed Debrox for wax build up in his ears (Doc. 187-1, p. 61). Plaintiff also had a

urine test during this visit to assess the cause of his back pain (Doc. 187-1, pp. 61-62; Doc.

185-1, p. 80, 112). Plaintiff had an ear flush on January 21, 2017 for his wax build up (Doc.

187-1, p. 65; Doc. 185-1, p. 113).

       Plaintiff returned to the health care unit for complaints of dizziness, hand

numbness, and right lower back pain (including in the kidney area) on February 4, 2017

(Doc. 185-2, p. 113-114). Plaintiff testified he was given the results of his urine lab at this

appointment (Doc. 187-1, pp. 65-66). The results indicated there was no mucus or

sediment in his urine and that Plaintiff was dehydrated (Doc. 187-1, pp.64-65). During

this visit, Plaintiff indicated to the nurse that he was still experiencing dizziness, pain in

his hands and wrists, and pain in his kidney area (Doc. 187-1, p. 66). The nurse referred

Plaintiff to the doctor for his symptoms (Doc. 185-1, p. 114).

       Plaintiff saw Defendant Santos on February 6, 2017 for these symptoms (Doc. 187-

1, p. 66; Doc. 185-1, p. 115). Defendant Santos performed an examination and found that

Plaintiff still had wax in his ears, but that his heart and lungs sounded normal. (Doc. 187-

1, pp. 66-67). Defendant Santos examined Plaintiff’s kidneys and found that they were

normal and that he had no neurological deficit. His hands were not swollen, and he did

not suffer from limitation of movement in his joints (Doc. 185-1, p. 115). Plaintiff

requested an MRI for his hand pain, but Defendant Santos found that it was not necessary

(Doc. 185-1, p. 115). Plaintiff was prescribed Debrox again to remove the wax from his
                                         Page 9 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 10 of 28 Page ID #1524




 ear, but did not take it because he read that dizziness is a side effect of the medicine (Doc.

 187-1, p. 73).

        Plaintiff was seen multiple times by nurses in the healthcare unit at Centralia

 during the month of February 2017 on February 8, 9, 10, 11, 12, and 14, at which point he

 was referred to a doctor (Doc. 185-1, pp. 116-118).

        Plaintiff was last seen by Defendant Santos on February 14, 2017 (Doc. 187-1, p. 84;

 Doc. 185-1, p. 116). Defendant Santos examined Plaintiff’s ear since he was unable to use

 Debrox and found no more wax build-up (Doc. 185-2, p. 118). Plaintiff explained he was

 still in pain and asked for a CAT scan, which Defendant Santos denied (Doc. 187-1, pp.

 84-85). Overall, Defendant Santos reported that his examination was completely normal

 (Doc. 185-1, p. 118). Defendant Santos diagnosed Plaintiff with possible anxiety and

 referred him to the mental health department (Doc. 185-1, p. 118). Plaintiff missed two

 appointments for a mental health evaluation on May 15, 2017 and May 19, 2017 (Doc. 185-

 1, pp. 120-121). He had a full mental health evaluation on May 31, 2017, when he was

 diagnosed with “Substance Use Disorder—Alcohol Mild” (Doc. 185-1, pp. 122-136).

    C. Plaintiff’s Informal and Formal Grievances

        Plaintiff testified he filed a series of informal and formal grievances throughout

 his quest to seek what he viewed as appropriate medical treatment. Plaintiff testified he

 filed grievances on November 2, 2016; November 17, 2016; November 22, 2016;

 November 28, 2016; November 29, 2016; December 23, 2016; January 9, 2016; and January

 18, 2016 (Doc. 187-1, pp. 120-121). Plaintiff testified that Defendant Krebs called his

 mother on January 11, 2017 (Doc. 187-1, p. 125). In addition, Plaintiff testified that he
                                         Page 10 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 11 of 28 Page ID #1525




 sent internal letters about his medical care on December 18, 2016; January 13, 2017;

 January 18, 2017; January 23, 2017; February 6, 2017; and February 14, 2017 (Doc. 187-1,

 p. 122).

         Plaintiff testified he wrote to Defendant Krebs on November 17, 2016 to request a

 meeting with her about his medical treatment, but did not hear back (Doc. 187-1, pp. 111-

 112). A copy of this letter is not in the record. When he didn’t hear back, Plaintiff had his

 mother call Defendant Krebs (Doc. 187-1, p. 112). During his December 27, 2016 blood

 pressure check up with the nurse, Plaintiff was informed that his BUN/CREAT ratio was

 out of range and asked the nurse to call Defendant Krebs, who did not speak to him and

 said that he will get the answers he seeks in his grievances (Doc. 187-1, pp. 116-117).

         Defendant Krebs responded to Plaintiff’s December 23, 2016 grievance upholding

 the care provided to Plaintiff by Defendants Santos and Garcia (Doc. 187-3, p. 2). Plaintiff

 filed another grievance on or around January 18, 2017. In it, he complained that his

 BUN/CREAT ratio was out of range. Plaintiff testified Defendant Garcia personally

 responded that while it was reported out of range, it was not at a “panic” level, thus did

 not require any medical action (Doc. 187-1, pp. 29-30). 4 The official grievance report

 outlines that Defendant Meeks reviewed this grievance and agreed with the care

 provided by Defendants Santos and Garcia (Doc. 187-3, pp. 1, 4). Defendant Meeks also




 4 Plaintiff believes that Defendant Garcia received information about his bloodwork, including information
 regarding Plaintiff’s concerns of a low BUN/CREAT ratio because he testified that Dr. Garcia personally
 answered his January 18, 2017 grievance, stating that his BUN/CREAT ratio was out of range (Doc. 187-1,
 p. 30-31); however, the record shows that Defendant Meeks responded to this grievance.

                                              Page 11 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 12 of 28 Page ID #1526




 referred Plaintiff for a mental health examination after this grievance (Doc. 187-1, p. 101).

        Plaintiff testified he wrote to Defendant Krebs to ask her for a high protein diet

 since, he understood from family friends in the medical field, this was a known treatment

 for a low BUN/CREAT ratio, but Plaintiff did not hear back from Defendant Krebs (Doc.

 187-1, pp. 80-82). A copy of this letter is not in the record.

        Defendant Krebs followed up regarding Plaintiff’s January 18, 2017 grievance,

 noting that treatment was provided for the incident (Doc. 187-3, pp. 8-9). Plaintiff admits

 Defendant Krebs forwarded a grievance regarding Defendant Santos to Internal Affairs

 (Doc. 187-1, pp. 123-124). As a result, Plaintiff was interviewed by Internal Affairs (Doc.

 187-1, p. 124).

    D. Wexford’s Policies

        Information regarding Wexford’s policies and practices in the record is based

 solely on Plaintiff’s testimony. Plaintiff testified that one of the nurses explained to him

 that when prisoners have ear pain like the pain he experienced from wax build up,

 Centralia’s healthcare unit only provides Debrox eardrops (Doc. 187-1, p. 88). Plaintiff

 also testified that he believes Wexford has a policy of not providing medical diets to

 prisoners (Doc. 187-1, p. 89). However, Plaintiff testified that he has not seen

 documentation of Wexford’s policies when it comes to medical care, particularly

 Wexford’s policies of not providing protein diets when necessary (Doc. 187-1, pp. 94-95).

 Plaintiff admits he has not been informed whether Wexford maintains a policy or

 procedure for only providing Debrox for treatment of earwax (Doc. 187-1, pp. 96-97).

 Plaintiff testified that he believes Wexford has a policy for only providing Tylenol and
                                          Page 12 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 13 of 28 Page ID #1527




 ibuprofen for pain, but has not been informed this is an actual Wexford policy or

 procedure (Doc. 187-1, p. 97). Similarly, Plaintiff admits that he has not seen any

 documentation and has not been informed that Wexford maintains a policy for only

 informing patients of their blood results when they are at a panic level (Doc. 187-1, p. 98).

                                      LEGAL STANDARD

        Summary judgment is proper if there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). “Factual

 disputes are genuine only if there is sufficient evidence for a reasonable jury to return a

 verdict in favor of the non-moving party on the evidence presented, and they are material

 only if their resolution might change the suit’s outcome under the governing law.”

 Maniscalco v. Simon, 712 F.3d 1139, 1143 (7th Cir. 2013) (citation and internal quotation

 marks omitted).

        In deciding a motion for summary judgment, the court’s role is not to determine

 the truth of the matter, but instead to determine whether there is a genuine issue of

 material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Doe v. R.R. Donnelley

 & Sons Co., 42 F.3d 439, 443 (7th Cir.1994). In deciding a motion for summary judgment,

 “[a] court may not . . . choose between competing inferences or balance the relative weight

 of conflicting evidence; it must view all the evidence in the record in the light most

 favorable to the non-moving party and resolve all factual disputes in favor of the

 nonmoving party.” Hansen v. Fincantieri Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014)

 (citations omitted).



                                          Page 13 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 14 of 28 Page ID #1528




                                          ANALYSIS

         The Supreme Court has recognized that deliberate indifference to the serious

 medical needs of prisoners may constitute cruel and unusual punishment under the

 Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). “It is well established that

 persons in criminal custody are entirely dependent on the state for their medical care.”

 Mitchell v. Kallas, 895 F.3d 492, 496 (7th Cir. 2018) (citing Estelle, 429 U.S. at 103). The

 Supreme Court has thus recognized that the Eighth Amendment’s proscription against

 cruel and unusual punishment creates an obligation for prison officials to provide

 inmates with adequate medical care. Gabb v. Wexford Health Sources, Inc., No. 18-2351, 2019

 WL 2498640, at *3 (7th Cir. June 17, 2019) (citing Estelle, 429 U.S. at 102–03); Minix v.

 Canarecci, 597 F.3d 824, 830 (7th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 832,

 (1994)).

         In order to prevail on a claim for deliberate indifference to a serious medical need,

 there are “two high hurdles, which every inmate-plaintiff must clear.” Dunigan ex rel.

 Nyman v. Winnebago Cnty., 165 F.3d 587, 590 (7th Cir. 1999). First, the plaintiff must

 demonstrate he suffered from an objectively serious medical condition. Id. at 591-92.

 Second, the plaintiff must establish the individual prison officials were deliberately

 indifferent to that condition. Id.

    I.      Serious Medical Need

         “An objectively serious medical condition is one that has been diagnosed by a

 physician as mandating treatment or one that is so obvious that even a lay person would

 perceive the need for a doctor's attention.” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir.
                                         Page 14 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 15 of 28 Page ID #1529




 2010). Importantly, “[a] medical condition need not be life-threatening to be serious.” Id.

 It can be a condition that “significantly affects an individual's daily activities” or a

 condition that would result in further significant injury or chronic and substantial pain if

 left untreated. Hayes v. Snyder, 546 F.3d 516, 522–23 (7th Cir. 2008).

        Plaintiff complained of prolonged pain starting from his fall on June 26, 2016

 through February 13, 2019, the date of his deposition (Doc. 187-1, pp. 136; 152-154). For

 approximately three years (if not longer), Plaintiff experienced tingling, daily numbness

 in his hands, and pain in his hands, as well as ear pain, dizziness, and lower back pain.

 Id. He cannot write or brush his teeth for longer than 5 minutes without his hand locking

 or cramping up with pain. Id.

        Although the Wexford Defendants contest whether Plaintiff suffers from a serious

 medical condition (Doc. 185, pp. 11-13), Plaintiff describes a constant series of ailments

 that impede his daily life and have done so over the last three years. When the undisputed

 facts are viewed in the light most favorable to Plaintiff, a reasonable jury could find that

 this chronic series of ailments constitutes a serious medical need.

        As for Plaintiff’s arguments that his BUN/CREAT level was low and was,

 therefore, a serious medical condition, there is not enough evidence in the record for a

 reasonable juror to come to this conclusion. Plaintiff has not advanced any evidence,

 besides his own opinions and the opinions of family members through his own

 testimony, that a BUN/CREAT level of 8.1 when the normal range is 12 to 20 caused any

 of his ailments above or is a serious medical need. Therefore, a reasonable jury could not

 find that his BUN/CREAT level, alone, constitutes a serious medical need.
                                         Page 15 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 16 of 28 Page ID #1530




    II.      Deliberate Indifference

          In order to show that prison officials acted with deliberate indifference, a plaintiff

 must put forth evidence that the prison officials knew that the prisoner’s medical

 condition posed a serious health risk, but they consciously disregarded that risk. Holloway

 v. Delaware Cnty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012). “This subjective standard

 requires more than negligence and it approaches intentional wrongdoing.” Id.; accord

 Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010) (“Deliberate indifference is intentional

 or reckless conduct, not mere negligence.”); McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir.

 2010) (“[N]egligence, even gross negligence does not violate the Constitution.”).

          In order for a medical professional to be held liable under the deliberate

 indifference standard, he or she must respond in a way that is “so plainly inappropriate”

 or make a decision that is “such a substantial departure from accepted professional

 judgment, practice, or standards,” that it gives rise to the inference that they intentionally

 or recklessly disregarded the prisoner’s needs. Holloway, 700 F.3d at 1073; Hayes v. Snyder,

 546 F.3d at 524 (quoting Sherrod v. Lingle, 223 F.3d 605, 611 (7th Cir. 2000)). In other words,

 a prison medical professional is “entitled to deference in treatment decisions unless no

 minimally      competent     professional     would     have   so   responded   under    those

 circumstances.” Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011) (citation omitted).



 Count 1—Deliberate Indifference Against Defendant Garcia

          Plaintiff argues that Defendant Garcia was deliberately indifferent to his serious

 medical needs by doing nothing more than inspecting his hands during the examinations
                                             Page 16 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 17 of 28 Page ID #1531




 and providing medications. Plaintiff argues Defendant Garcia should have made an

 effort to diagnose why Plaintiff’s hands were still swollen a month after his injury and

 why he still experienced pain (Doc. 197, p. 13). Defendant Garcia argues he is entitled to

 summary judgment because he only saw Plaintiff for treatment a total of two times, on

 July 27, 2016 and October 26, 2016. During both examinations, Defendant Garcia

 examined Plaintiff and recorded his findings. Defendant Garcia diagnosed Plaintiff with

 arthralgia and stiffness, and prescribed him with medication for his symptoms. During

 the second examination, Defendant Garcia did not observe any swelling in Plaintiff’s

 hands or wrist, but to provide Plaintiff with relief, he prescribed more medication for the

 pain. Lastly, Defendant Garcia argues he did not have any encounters with Plaintiff

 regarding the BUN/CREAT and, therefore, does not possess the necessary mindset to be

 held liable for alleged constitutional violations regarding Plaintiff’s BUN/CREAT ratio

 (Doc. 185, pp. 14-16).

        In considering the facts in the light most favorable to Plaintiff, the Court finds that

 Plaintiff has failed to demonstrate a genuine issue of material fact regarding whether

 Defendant Garcia was deliberately indifferent to his serious medical needs. There is no

 evidence that Defendant Garcia’s recommended course of treatment was plainly

 inappropriate in light of Plaintiff’s complaints, as Defendant Garcia examined Plaintiff’s

 hands, addressed his concerns, and prescribed him medication to alleviate his symptoms.

 Similarly, there is no evidence that Plaintiff required an immediate referral for additional

 testing or treatment at this stage. In addition, Plaintiff testified that he has no proof that

 Defendant Garcia received information about his BUN/CREAT ratio and blood testing
                                         Page 17 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 18 of 28 Page ID #1532




 (Doc. 1871-1, pp. 24-25). Accordingly, Defendant Garcia is entitled to summary judgment

 on Plaintiff’s claim of deliberate indifference.



 Count 2—Deliberate Indifference Against Defendant Santos

        Defendant Santos argues he is similarly entitled to summary judgment because he

 provided consistent, thorough care to Plaintiff over the course of approximately four

 months from November 2016 to February 2017. Plaintiff disagrees and argues Defendant

 Santos was, at times, rude and physically abusive to Plaintiff during the medical

 examinations. In addition, Plaintiff argues Defendant Santos withheld information about

 his blood tests, specifically that Plaintiff’s BUN/CREAT ratio was abnormal, and did not

 provide access to a specialized diet in order to combat the effects of this blood disorder.

        “There is not one ‘proper’ way to practice medicine in prison, but rather a range

 of acceptable courses based on prevailing standards in the field.” Holloway, 700 F.3d at

 1073 (citation omitted). For that reason, a medical professional is entitled to deference in

 treatment decisions so long as they are based on professional judgment. McGee v. Adams,

 721 F.3d 474, 481 (7th Cir. 2013) (citing Roe, 631 F.3d at 857 (7th Cir. 2011)). “By definition

 a treatment decision that is based on professional judgment cannot evince deliberate

 indifference because professional judgment implies a choice of what the defendant

 believed to be the best course of treatment.” Rasho v. Elyea, 856 F.3d 469, 476 (7th Cir.

 2017) (quoting Zaya v. Sood, 836 F.3d 800, 805 (7th Cir. 2016)). See also Roe, 631 F.3d 843 at

 859 (“[I]t is implicit in the professional judgment standard itself . . . that inmate medical

 care decisions must be fact-based with respect to the particular inmate, the severity and
                                          Page 18 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 19 of 28 Page ID #1533




 stage of his condition, the likelihood and imminence of further harm and the efficacy of

 available treatments.”) “But deference does not mean that a defendant automatically

 escapes liability any time he invokes professional judgment as the basis for a treatment

 decision.” Zaya, 836 F.3d at 805. “[W]here evidence exists that the defendant knew better

 than to make the medical decision that he did, then summary judgment is improper.”

 Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th Cir. 2016) (quoting Petties v.

 Carter, 836 F.3d 722, 731 (7th Cir. 2016)).

        In determining whether medical care evidences deliberate indifference to serious

 medical    needs,   the   court   looks       at   the   “totality   of   an   inmate’s   medical

 care.” Petties, 836 F.3d at 728. The “[f]irst, and most obvious” circumstance in which a

 medical professional’s actions may constitute deliberate indifference “is a [doctor’s]

 decision to ignore a request for medical assistance.” Id. at 729. A jury can also infer

 deliberate indifference when “a risk from a particular course of medical treatment (or

 lack thereof) is obvious.” Id. And in cases “where unnecessary risk may be imperceptible

 to a lay person,” a jury can find deliberate indifference when there is proof that the

 medical professional’s decision was “such a substantial departure from accepted

 professional judgment, practice, or standards as to demonstrate that the person

 responsible did not base the decision on such a judgment.” Id. In other words, “no

 minimally     competent    professional       would      have   so    responded    under    those

 circumstances.” Roe, 631 F.3d at 860 (citing Collignon v. Milwaukee Cty., 163 F.3d 982, 989

 (7th Cir. 1998)).


                                           Page 19 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 20 of 28 Page ID #1534




        Because the permissible bounds of competent medical judgment are not always

 clear, even among the medical community, “it can be challenging to draw a line between

 an acceptable difference of opinion . . .       and an action that reflects sub-minimal

 competence.” Petties, 836 F.3d at 729. The Seventh Circuit has identified a number of

 circumstances that might suggest deliberate indifference, including when a doctor

 persists in a course of treatment known to be ineffective; when a doctor “chooses an easier

 and less efficacious treatment” based on cost or convenience rather than medical

 judgment; and an inexplicable delay in treatment which serves no penological interest.

 Id. at 730, 733.

        Here, the evidence construed in the light most favorable to Plaintiff suggests that

 while Defendant Santos may have spoken to Plaintiff in an unprofessional manner during

 his examinations, he did not prevent him from receiving treatment. Defendant Santos

 continually assessed Plaintiff’s complaints each time he sought help at Centralia’s health

 center. When viewing Plaintiff’s medical record as a whole, there is an extensive record of

 follow-up appointments with physical examinations and further testing to address

 Plaintiff’s ailments. From the beginning of Plaintiff’s medical issues until February 2017,

 when he stopped seeking treatment at Centralia, he received multiple prescriptions for

 pain medication, a urine test, a blood test, and an X-ray over the course of approximately

 thirty appointments.

        Plaintiff argues that additional testing, such as an MRI and CAT scan, as well as a

 specialized diet for his low BUN/CREAT ratio were necessary to his treatment and not

 receiving this care, in particular, proves deliberate indifference (Doc. 197). Plaintiff based
                                         Page 20 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 21 of 28 Page ID #1535




 these claims on the advice of family friends who are in the medical field and expressed

 these wishes to Defendant Santos (Doc. 187-1, pp. 80-82). There is nothing else, though,

 in the record to support that Defendant Santos’s course of care diverged from appropriate

 medical standards or that these tests were necessary for Plaintiff to receive care. The

 Seventh Circuit has held that “evidence that another doctor would have followed a

 different course of treatment is insufficient to sustain a deliberate indifference claim.”

 Burton v. Downey, 805 F.3d 776, 787 (7th Cir. 2015). 5 To infer deliberate indifference on

 the basis of a physician’s treatment decision, the decision must be “such a substantial

 departure from accepted professional judgment, practice, or standards, as to demonstrate

 that the person responsible actually did not base the decision on such a judgment.” Id.

 (quoting Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008)).

         Even so, Plaintiff still complained of pain and grew so frustrated with his care that

 he stopped seeking treatment. This alone, though, does not prove that his doctors were

 deliberately indifferent to his medical issues. The fact that the care he received did not

 entirely resolve his issues, or was not the type of care that he wanted, cannot support an

 Eighth Amendment claim.               Gutierrez v. Peters, 111 F.3d 1364, 1374 (7th Cir. 1997)

 (“medical malpractice in the form of an incorrect diagnosis or improper treatment does

 not state an Eighth Amendment claim”). Plaintiff was examined and prescribed various



 5 In Burton, the Seventh Circuit found that the medical staff treating a pretrial detainee was not deliberately
 indifferent when they ignored the detainee’s preference for a narcotic pain medication, even when he
 displayed withdrawal symptoms and suffered extreme post-surgical pain. Id. Preference of one pain
 medication over another does not give rise to a deliberate indifference claim, as prisoners “are not entitled
 to receive ‘unqualified access to healthcare.’” Id. (citing Hudson v. McMillian, 503 U.S. 1, 9 (1992)).

                                                Page 21 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 22 of 28 Page ID #1536




 and different medications in order to alleviate his symptoms. His doctors also prescribed

 him the same medications for different amounts of time to see if they relieved his pain.

 There is no showing that these medications would be inappropriate for Plaintiff’s medical

 condition or that attempting to find the correct combination of medications to alleviate

 Plaintiff’s symptoms was inappropriate.        There is also no evidence that Defendant

 Santos prevented Plaintiff from acquiring the medications prescribed or that he delayed

 treatment overall. In fact, the record shows that Defendant Santos saw Plaintiff within a

 few days of each nurses’ referral. It is undisputed that Plaintiff had consistent access to

 care for his ailments, even if Plaintiff would have preferred different treatment and tests.

 Accordingly, Defendant Santos is also entitled to summary judgment.



 Count 3—Deliberate Indifference Against Defendants Krebs and Meeks

        Plaintiff argues that Defendants Krebs and Meeks knew about the serious nature

 of his ailments and did nothing to address his concerns about his care or provide him

 with necessary medical care for these ailments (Doc. 197). According to Plaintiff,

 Defendants Krebs and Meeks were made aware that Debrox continued to be prescribed

 despite Plaintiff’s dizziness, but did nothing to intervene to assist Plaintiff with his health

 concerns, including that they failed to intervene to prescribe an MRI for Plaintiff’s hand,

 a CAT scan for his issues related to his low BUN/Creatinine, and pain medication beyond

 the medications prescribed by Defendants Santos and Garcia (Doc. 187-1, pp. 67, 86-90,

 96-97, 125). Defendants Meeks and Krebs argue they do not have the requisite knowledge

 to have been deliberately indifferent to Plaintiff’s medical needs and that they are entitled
                                          Page 22 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 23 of 28 Page ID #1537




 to qualified immunity (Doc. 187).

    I.      Requisite Knowledge to be Deliberately Indifferent

         The doctrine of respondeat superior does not apply in § 1983 actions. See Monell v.

 New York City Dep’t of Social Services, 436 U.S. 658, 692 (1978). A defendant’s liability

 depends on his or her “knowledge or actions, not on the knowledge or actions of persons

 they supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). Only persons who

 cause or participate in an alleged constitutional deprivation are responsible under § 1983.

 See Greeno v. Daley, 414 F.3d 645, 656-657 (7th Cir. 2005).

         In Eighth Amendment claims arising from a prisoner’s medical care, a non-

 medical prison official is entitled to summary judgment when he reasonably responds to

 an inmate’s complaint or grievance by ensuring the inmate has been evaluated by a

 physician and received medical care for the complained of condition. Johnson v. Doughty.

 433 F.3d 1001, 1010-12 (7th Cir. 2006).

         Here, the Court has already determined that both Defendants Santos and Garcia

 are entitled to summary judgment on Plaintiff’s deliberate indifference claims as the

 undisputed facts show that both Defendants provided medical care to Plaintiff that did

 not violate his constitutional rights. Similarly, Defendants Krebs and Meeks are also

 entitled to summary judgment, as they both investigated Plaintiff’s grievances and

 provided responses to Plaintiff’s grievances about his care, demonstrating they do not

 have the necessary state of mind for a deliberate indifference claim. In fact, as a result of

 Defendant Meeks’s response to Plaintiff’s grievance, he was recommended for additional

 treatment in the form of a mental health examination. See Johnson, 433 F.3d at 1010,
                                           Page 23 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 24 of 28 Page ID #1538




 referencing Greeno, 414 F.3d at 656 (“Perhaps it would be a different matter if [the non-

 medical prison official] had ignored [the plaintiff's] complaints entirely, but we can see

 no deliberate indifference given that he investigated the complaints and referred them to

 the medical providers who could be expected to address [the plaintiff's] concerns.”). 6

     II.      Qualified Immunity

           Qualified immunity shields “government officials from liability for civil damages

 insofar as their conduct does not violate clearly established statutory or constitutional

 rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S.

 223, 231 (2009). The doctrine “balances two important interests – the need to hold public

 officials accountable when they exercise power irresponsibly and the need to shield

 officials from harassment, distraction, and liability when they perform their duties

 reasonably.” Id. It protects an official from suit “when she makes a decision that, even if

 constitutionally      deficient,    reasonably       misapprehends         the   law     governing       the

 circumstances she confronted.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004).

           The qualified immunity test has two prongs: (1) whether the facts shown, taken in

 the light most favorable to the party asserting the injury, demonstrate that the officer’s

 conduct violated a constitutional right, and (2) whether the right at issue was clearly

 established at the time of the alleged misconduct. See Pearson, 555 U.S. at 232. See also



 6 See also Hernandez v. Keane, 341 F.3d 137, 148 (2d Cir.2003); Durmer v. O'Carroll, 991 F.2d 64, 69 (3d
 Cir.1993)); Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir.2004); and Bond v. Aguinaldo, 228 F.Supp.2d 918, 920
 (N.D.Ill.2002) (“Except in the unusual case where it would be evident to a layperson that a prisoner is
 receiving inadequate or inappropriate treatment, prison officials may reasonably rely on the judgment of
 medical professionals.”).

                                                Page 24 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 25 of 28 Page ID #1539




 Brosseau, 543 U.S. at 197; Wilson v. Layne, 526 U.S. 603, 609 (1999). To be “’clearly

 established’ a right must be defined so clearly that every reasonable official would have

 understood that what he was doing violated that right.” Dibble v. Quinn, 793 F.3d 803, 808

 (7th Cir. 2015)(citing Reichle v. Howards, 566 U.S. 658, 664 (2012)). There need not be a case

 directly on point, but “existing precedent must have placed the statutory or constitutional

 question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). The right must be

 established “not as a broad general proposition.” Reichle, 566 U.S. at 664. Instead, it must

 be “particularized” such that the “contours” of it are clear to a reasonable official. Id. That

 is, “existing precedent must have placed the statutory or constitutional question beyond

 debate.” Carroll v. Carmen, 135 S.Ct. 348, 350 (2014).

        For the reasons stated above, the Court finds that Defendants Krebs and Meeks

 are entitled to qualified immunity because, even when the facts are taken in the light most

 favorable to Plaintiff, they engaged in no conduct that violated Plaintiff’s

 constitutionally-protected rights.



 Count 4—Wexford Health Sources had seven unconstitutional policies, protocols, or

 customs that violated Plaintiff’s constitutional rights

        Plaintiff argues that there are a series of unconstitutional policies and protocols

 implemented by Wexford at Centralia that violated Plaintiff’s rights as he sought care for

 his ailments in 2016-2017. These seven policies are as follows: 1) prescribing OTC

 painkillers only; 2) requiring certain conditions to reach a “panic” level prior to providing

 preventative care; 3) refusing to see inmates if they don’t pay a co-pay; 4) only providing
                                          Page 25 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 26 of 28 Page ID #1540




 ear drops for dizziness and wax build up; 5) refusing to staff a 24-hour doctor or evening

 doctor; 6) refusing to refer patients to an outside specialist; and 7) refusing to provide

 special diets when blood results are out of range. (Doc. 8, p. 7)

        Plaintiff asserts that there are material facts for the jury to consider regarding this

 argument, but fails to outline what those material facts are (Doc. 197, pp. 16-17). The

 Wexford Defendants argue that Plaintiff has failed to provide evidence that there are a

 series of policies and protocols that violated Plaintiff’s rights and that Plaintiff has not

 properly alleged these claims under a Monell theory of liability (Doc. 199, p. 13).

        Wexford is a private corporation that has contracted to provide essential

 government services, namely to provide medical care to prisoners in IDOC custody, and

 can thus be held liable under § 1983 for constitutional violations based on the Monell

 theory of municipal liability. Shields v. Illinois Dep't of Corr., 746 F.3d 782, 790 (7th Cir.

 2014)). Under Monell, Wexford cannot be held vicariously liable for the actions of its

 agents or employees in violating an individual’s constitutional right. Id. at 789

 (“Respondeat superior liability does not apply to private corporations under § 1983.”).

 Wexford can be held liable only for its own constitutional violations. Id. “The critical

 question under Monell remains this: is the action about which the plaintiff is complaining

 one of the institution itself, or is it merely one undertaken by a subordinate actor?” Glisson

 v. Indiana Dep't of Corr., 849 F.3d 372, 381 (7th Cir. 2017) (en banc). An action is one of the

 “institution itself,” when the constitutional injury was caused by (1) an official policy

 adopted and promulgated by its employees, (2) a practice or custom that, although not

 officially authorized, is widespread and well-settled; or (3) an official with final policy-
                                          Page 26 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 27 of 28 Page ID #1541




 making authority. Glisson, 849 F.3d at 381. Accord Thomas v. Cook Cnty. Sheriff’s Dep’t, 604

 F.3d 293, 303 (7th Cir. 2009).

        Monell claims based on a widespread practice require proof of “a series of

 violations.” J.K.J. v. Polk Cty., No. 18-1498, 2019 WL 2610999, at *9 (7th Cir. June 26, 2019)

 (quoting Palmer v. Marion Cty., 327 F.3d 588, 596 (7th Cir. 2003)). “[P]roof of isolated acts

 of misconduct will not suffice.” J.K.J., 2019 WL 2610999, at *9 (quoting Palmer, 327 F.3d at

 596). See also Thomas, 604 F.3d at 303 (“[T]he plaintiff must demonstrate that there is a

 policy at issue rather than a random event.”). But beyond saying that “a series of

 violations” is necessary, there are no “bright-line rules” or “clear consensus as to how

 frequently such conduct must occur to impose Monell liability[.]“ Davis v. Carter, 452 F.3d

 686, 694 (7th Cir. 2006) (quoting Cosby v. Ward, 843 F.2d 967, 983 (7th Cir. 1988)).

        Defendants argue that Plaintiff has completely failed to provide evidence of

 liability to Wexford in the form of a Monell claim and the Court agrees. Plaintiff has not

 offered any evidence in the record about Wexford’s policies beyond his own experience.

 In addition, Plaintiff himself testified that he has not seen any Wexford policies regarding

 inmate medical care to support his theory that his experiences are indicative of

 widespread Wexford policies at Centralia (Doc. 187-1, pp. 94-98). Accordingly, Wexford

 is entitled to summary judgment.

                                       CONCLUSION

        For the above-stated reasons, Defendants’ motions for summary judgment (Docs.

 184, 185, and 187) are GRANTED and this action is DISMISSED with prejudice. The



                                         Page 27 of 28
Case 3:17-cv-00656-MAB Document 207 Filed 05/29/20 Page 28 of 28 Page ID #1542




 Clerk of Court is DIRECTED to enter judgment in favor of all Defendants and against

 Plaintiff and close this case on the Court’s docket.



        IT IS SO ORDERED.

        DATED: May 29, 2020
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                        Page 28 of 28
